Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors SeaBright Holdings, Inc.: We consent to the use of our reports dated March 5, 2012, with respect to the consolidated balance sheets of SeaBright Holdings, Inc. and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations and comprehensive income (loss), changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2011, related consolidated financial statement schedules, and the effectiveness of internal control over financial reporting as of December 31, 2011, incorporated herein by reference. /s/ KPMG LLP Seattle, Washington March 6, 2012
